Exhibit 32.1 Tel-Instrument Electronics Corp CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1(a)-14(b) UNDER THE SECURITIES EXCHANGE ACT In connection with the Quarterly Report of Tel-Instrument Electronics Corp (the “Company”), on Form 10-Q/A for the period ending September 30, 2011, as filed with the Securities Exchange Commission on the date hereof (the “Report”), the undersigned, in the capacities and on the dates indicated below, each hereby certify, pursuant to and solely for the purpose of 18 U.S.C. Section 1350, and Rule 13(a)-14(b) under the Securities Exchange Act, that, to the best of their knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By:/s/ Jeffrey C. O’Hara Jeffrey C. O’Hara CEO /s/ Joseph P. Macaluso Joseph P. Macaluso Principal Accounting Officer October 12, 2012 A signed original of this written statement required by Section 906 has been provided to Tel-Instrument Electronics Corp and will be retained by Tel-Instrument Electronics Corp and furnished to the Securities and Exchange Commission or its staff upon request.
